In a proceeding to obtain letters of administration for the Estate of Herbert McDonald, the petitioner appeals from a decree of the Surrogate’s Court, Queens County (Nahman, S.), dated September 14, 1999, which, upon an order of the same court, dated July 2, 1999, granting the motion of the objectant, Troy L. Gurganious, for summary judgment dismissing the petition and denying his cross motion for summary judgment, awarded letters of *632administration to Troy L. Gurganious, as Administrator of the Estate of May McDonald,. a/k/a May Lee McDonald.
Ordered that the decree is affirmed, with costs payable by the petitioner personally.
As the Surrogate’s Court properly noted, the petitioner failed to submit legally admissible evidence to support his claim that the marriage at issue was bigamous (see, CPLR 4521, 4540 [c]), and failed to rebut the strong presumption favoring the validity of that marriage (see, Metropolitan Life Ins. Co. v Jackson, 896 F Supp 318, 321-322; Matter of Brown, 40 NY2d 938, 939; Matter of Seidel v Crown Indus., 132 AD2d 729; Scheinkman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 6, C6:l, at 29). Mangano, P. J., S. Miller, Friedmann and Feuerstein, JJ., concur.